NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger, comprising: wherein the gas-liquid separator is enlarged upward from the distributor when being viewed along the first direction, the gas-liquid separator overlaps a region of the plurality of heat transfer pipes.
The closest prior art reference is: Sugimura (2019/0128577 A1):
 	Sugimura discloses a heat exchanger, comprising: a header tank including: a gas-liquid separator having a function of separating a gas- liquid refrigerant mixture into a liquid refrigerant and a gas refrigerant; and a distributor provided to the gas-liquid separator; and a plurality of heat transfer pipes connected to the distributor, wherein the plurality of heat transfer pipes are arranged side by side in a first direction, and extend along a second direction intersecting with the first direction, wherein a space inside the gas-liquid separator is larger than a space inside the distributor, wherein, when the header tank is viewed along a direction orthogonal to each of the first direction and the second direction, and wherein, when the header tank and the heat transfer pipes are viewed along the first direction, a clearance is present between the gas-liquid separator and the heat transfer pipes.
separator is enlarged upward from the distributor when being viewed along the first direction, the gas-liquid separator overlaps a region of the plurality of heat transfer pipes.
Further, there appears to be no reason to modify Sugimura to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763